Contracts; Cafehart housing. — This case comes before the court on a stipulation for entry of judgment filed by the parties on November 17, 1965, signed on behalf of the plaintiff and the defendant by the respective attorneys of record, in which it is stated that the decision of this court in Gersten Constr. Co. v. United States, 171 Ct. Cl. 205, 346 F. 2d 973 (1965), governs the disposition of this case, and that the *1185parties desire that judgment'be entered'in favor of the plaintiff as the means of extinguishing any liability under a bond executed by plaintiff pursuant to an indemnity agreement with defendant, wherefore the parties have agreed that, with the approval of the court (which is hereby recorded) judgment shall be and it is hereby entered against defendant and in favor of plaintiff in the amount of $96,665.00, and upon the following terms and conditions:
That, since the sole purpose of the entry of judgment is to discharge plaintiff’s obligation under the bond, simultaneously with the filing of the stipulation plaintiff delivered to defendant a satisfaction of judgment; and
That upon tender of the satisfaction of judgment in accordance with the terms of the agreement between the parties, the clerk of the court is hereby authorized and directed to receive and file said satisfaction of judgment and such'filing shall be deemed to cancel and discharge said judgment.